IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. WR-77,246-11


                       IN RE DRAKE LAFAYETTE WILLIS, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
               CAUSE NO. F-0824020-T IN THE 283RD DISTRICT COURT
                             FROM DALLAS COUNTY


       Per curiam.

                                           ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that on April 4, 2013, he filed a supplemental

application for a writ of habeas corpus in the 283rd District Court of Dallas County and that this

supplemental application was not forwarded to this Court. Relator included a copy of this

supplemental application with his mandamus application.

       On July 22, 2015, we held this application in abeyance and ordered Respondent, the Dallas

County District Clerk, to respond. The District Clerk’s Office responded that it had no record of a

supplemental application filed in this cause number.
                                                                                                       2



        In these circumstances, additional facts are needed. The trial court is the appropriate forum

for findings of fact. If the trial court elects to hold a hearing, it shall determine whether Relator is

indigent. If he is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact as to whether (1) a supplemental habeas application

in cause number F-0824020-T was file-stamped in Dallas County on April 4, 2013; (2) the District

Clerk returned this application to Relator; (3) the District Clerk misplaced this application; and (4)

the file stamp on the application Relator forwarded with his mandamus application is a forgery. In

making these findings, the trial court may order Relator, the District Clerk, and others to respond.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s findings of fact shall be forwarded to this Court within 120

days of the date of this order. Any extensions of time shall be obtained from this Court.


Filed: August 26, 2015
Do not publish